CRIST, Judge.
Movant in this Rule 27.26 proceeding pled guilty in November, 1980, to two charges of robbery in the first degree, § 569.020, RSMo 1978, and is now serving his sentence of two concurrent seventeen-year terms with the Department of Corrections.
*675In February, 1981, movant filed his pro se Rule 27.26 motion to vacate the sentences. The trial court failed to appoint counsel to represent movant, and sustained the State’s motion to dismiss. Movant appeals. We reverse and remand.
Rule 27.26(h) provides, so far as pertinent here:
“When an indigent prisoner files a pro se [Rule 27.26] motion, the court shall immediately appoint counsel to represent the prisoner.... ”
See State ex rel. Smith v. Tillman, 623 S.W.2d 242 (Mo. banc 1981), on the same point. The record shows movant is indigent. We therefore vacate the trial court’s dismissal order, and remand this cause with instructions to appoint counsel for movant and proceed with his motion.
Reversed and remanded with instructions.
CRANDALL, P.J., and REINHARD, J., concur.